t c summary opinion united_states tax_court jean marie fontayne and yves raymond fontayne petitioners v commissioner of internal revenue respondent docket no 5492-12s filed date jean marie fontayne and yves raymond fontayne pro sese vivian bodey for respondent summary opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent issued a notice_of_deficiency to petitioners in which he determined a deficiency of dollar_figure as well as a sec_6662 accuracy-related_penalty of dollar_figure for respondent allowed a deduction of dollar_figure for trade publication expenses but disallowed the remainder of petitioners’ employee_business_expense deductions petitioners conceded at trial that they are not entitled to the employee_business_expense deductions adjusted by respondent the issues remaining for decision are whether petitioners are entitled to deductions claimed for business_expenses reported on schedule c profit or loss from business and liable for a sec_6662 accuracy-related_penalty it appears from the notice_of_deficiency and the income_tax return that respondent also allowed as an itemized_deduction a dollar_figure tax preparation fee the original return and the amended_return both state that they are self-prepared respondent however failed to adjust the amount and did not request an increased deficiency other adjustments made to petitioners’ self-employment_tax are computational and will not be discussed background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioners resided in california when they filed their petition throughout both petitioners worked for vitesse semiconductor sales corp vitesse petitioner yves raymond fontayne mr fontayne was an employee of vitesse the entire year petitioner jeane marie fontayne petitioner worked part time as an independent_contractor from her home from january to date working from home enabled petitioner to care for her and mr fontayne’s three-year-old child at some point in petitioner’s supervisor retired and his replacement told her to come to work as a full-time_employee or he would end her contract and find another person to be a full-time_employee in date petitioner became a full-time_employee of vitesse pursuant to her agreement with vitesse petitioner was required to work from the vitesse office at least two days a week because of her desire to work from home and her proven ability to complete her assignments from her home she was allowed to work from home up to three days per week petitioners had moved into their home in date petitioner designated in her house a room with a closet and a bathroom as her office space petitioner did not see clients in her home_office nor did she receive anyone from vitesse in her home_office at some point in petitioners decided to make changes to the home_office area petitioners’ contractor at their instruction removed the wall separating the office area from the living room and replaced it with one inches further into the living room increasing the size of the office while decreasing the size of the living room petitioners also improved the home_office area by replacing all the carpeting retiling the bathroom and by installing an under-the-floor heating system a programmable thermostat a central vacuum system and a fireproof safe in the closet of the home_office area the receipts for the supplies used for the improvements are dated november and date and the dollar_figure check paying the contractor for his work was both dated and negotiated in date petitioners timely filed their federal_income_tax return on their schedule c petitioners reported a tentative profit of dollar_figure with respect to petitioner’s consulting work for vitesse also on the schedule c petitioners reported expenses of dollar_figure for business use of their home relating to her consulting work respondent selected petitioners’ federal_income_tax return for examination on date respondent issued a notice_of_deficiency to petitioners disallowing some claimed employee business_expenses as personal expenses reducing the business use of home percentage and prorating other claimed home_office expenses to reflect petitioner’s change in employment status from part-time contractor to full-time_employee discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 petitioners did not argue or present evidence that they satisfied the requirements of sec_7491 therefore petitioners bear the burden_of_proof with respect to the issues in the notice_of_deficiency deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction or credit claimed rule a 308_us_488 292_us_435 additionally a taxpayer must substantiate all expenses sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir schedule c business_expenses sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business generally no deduction is allowed for personal living or family_expenses see sec_262 the taxpayer must show that any claimed business_expenses were incurred primarily for business rather than personal reasons see rule a 72_tc_433 to show that the expense was not personal the taxpayer must show that the expense was incurred primarily to benefit his or her business and there must have been a proximate relationship between the claimed expense and the business see walliser v commissioner t c pincite the performance of services as an employee is considered a trade_or_business for sec_162 purposes 54_tc_374 home_office expenses on schedule c petitioners reported gross_receipts from petitioner’s work at home of dollar_figure and total expenses before business use of their home of dollar_figure for a tentative profit of dollar_figure petitioners claimed on form_8829 expenses for business use of your home allowable expenses for business use of their home of dollar_figure petitioners claimed that their home is big_number square feet and that square feet or of their home was used regularly and exclusively for business petitioners reported the following direct and indirect expenses on form direct expense indirect expense dollar_figure insurance big_number repairs and maintenance big_number utilities other expenses big_number total big_number big_number --- dollar_figure --- petitioners reported allowable operating_expenses of dollar_figure petitioners added to that allowable casualty losses and depreciation of dollar_figure to arrive at the claimed allowable expenses for business use of your home of dollar_figure in the notice_of_deficiency respondent allowed only dollar_figure as business use of home expenses which included dollar_figure of real_estate_taxes removed from schedule a and recharacterized as a business_expense due to petitioner’s business at trial petitioners conceded their claimed business use of home percentage was overstated and reduced their claimed percentage to this amount was computed by multiplying the business use of home percentage by the total indirect expenses x dollar_figure dollar_figure and adding that to the total of the direct expenses dollar_figure dollar_figure dollar_figure use of the home although respondent agrees that petitioner had a home_office respondent asserts that expenses related to the home_office should be restricted to the period during which petitioner was a part-time independent_contractor respondent’s adjustments also reflect a change in the percentage of the home used for business as well as a partial or complete disallowance of business_expense deductions claimed for repairs and maintenance utilities and other expenses as a general_rule sec_280a denies deductions with respect to the use of a dwelling_unit that the taxpayer uses as a residence during the taxable_year sec_280a however permits the deduction of expenses allocable to a portion of a dwelling_unit that the taxpayer uses exclusively and regularly as the principal_place_of_business for a taxpayer’s trade_or_business in the case of an employee the exception applies only if the use of the home_office is for the convenience_of_the_employer id any personal_use of a room or segregated area will preclude its use in computing depreciation or other allocable expenditures unless some or all of the use of the room was for the storage of inventory see hefti v commissioner tcmemo_1993_128 respondent agrees that it was proper for petitioners to deduct home_office expenses for the period during which petitioner was an independent_contractor the record shows however that petitioner’s new supervisor needed petitioner to take on responsibilities that required additional working hours and a presence at the vitesse office vitesse provided petitioner with an office and required her to work out of the vitesse office at least two days every week petitioner’s belief that she was more productive in her home_office is of no legal moment petitioners offered in support of their position a letter from petitioner’s supervisor stating that the split work location arrangement was beneficial for vitesse but petitioners offered no evidence that vitesse required or directed that petitioner work from her home petitioner was allowed to work from home part-time at her own request and for her own convenience as a result petitioners are not entitled to a home_office expense deduction for the period august through date petitioners’ calculation of the business use of their home originally included square footage for a hallway an entryway a room a bathroom and a closet at trial petitioners agreed that their initial claim of square feet was overstated and petitioners testified that they also used the home_office area to have conference calls and do research into whether to begin a real_estate business in florida the documents provided to corroborate that testimony are largely unsigned and undated and it is unclear to the court whether these efforts began if at all in the one document petitioners provided that was signed includes only the signatures of petitioners there is insufficient evidence that the home_office area was used regularly and exclusively as the principal_place_of_business for the real_estate business in see 87_tc_74 in fact the home_office wa sec_307 square feet petitioners initially calculated the square footage using measurements from the outside of the house and the exterior wall measurement from the hallway and the living room petitioners’ calculation at trial removes the square footage for the hallway and entryway but is still based on measurements from the hallway and the living room taken outside the home the court agrees with respondent that the bathroom was not used exclusively and on a regular basis for business nor could it be considered an area where petitioner conducted substantial administrative or management activities of a trade_or_business see sec_280a petitioner received no clients in her home_office nor did she meet with anyone from vitesse there the court also agrees that petitioner did not use the closet area exclusively and on a regular basis for her work with vitesse petitioners installed a fireproof safe in that closet in november or date which they used to store personal items petitioner performed financial audits and vitesse provided her with a laptop a laptop docking station and the financial information needed for the audits there is no evidence that petitioner was required to store any inventory or other items for vitesse nor is there any evidence that she used the closet for any reason related to her work for vitesse although the court disagrees with petitioners’ calculations with respect to the main office space the court also finds respondent’s position untenable respondent’s examiner determined that petitioner needed only an area of by feet or square feet in order to perform her tasks for vitesse it appears to the court however that the interior office space was exclusively and regularly used by petitioner when performing her work for vitesse as a contractor while the court does not agree that petitioners’ method of using exterior wall measurements is accurate the court finds that respondent’s determination of the size of the space petitioner needed to perform her work is arbitrary on the basis of the stipulated exhibits provided the court has estimated the interior office space see 39_f2d_540 2d cir bearing heavily against petitioners whose inexactitude is of their own making the court finds that the area of their home used for business i sec_180 square feet direct expenses mr fontayne removed some bookcases from the home_office and testified that in so doing he damaged the wall that was subsequently removed and the estimate concludes the interior office dimensions to be by feet or square feet which i sec_5 of the home for the reasons more fully described below this estimate does not include the additional square footage created by petitioners’ moving one office wall inches into the living room replaced at some point in petitioners decided to make changes to the home_office area the changes included among other things expanding the office space by moving one wall inches into the living room area replacing the carpeting installing a safe in the closet and making other major changes to the heating and cooling systems the record reflects that petitioners purchased the required materials in november and date and paid the contractor in date petitioners’ claim that these alterations were necessary for petitioner to be able to work in the home_office is self-serving an under-the-floor heating system is hardly an ordinary and necessary business_expense further the court finds that the alterations were made at the end of when the home_office was no longer her only office and was not maintained for the convenience of her employer petitioners characterize the work done on the office wall that was removed and replaced as a repair of damage caused by mr fontayne it appears to the court however that the expense incurred to remove and replace the wall was not a repair or maintenance expense but was instead a capital_expenditure no deduction is allowed for expenditures_for permanent improvements or betterments that increase the value of any property sec_263 to repair is to restore to a sound state or to mend while a replacement connotes a substitution jenkins v commissioner tcmemo_1982_407 removal and replacement of ceiling was capital improvement generally an expenditure to acquire an asset with a useful business life exceeding one year is treated as a capital_expenditure and is not currently deducible as a business_expense 55_tc_743 rowell v commissioner tcmemo_1988_410 improvements to office bathroom were capital expenditures and not currently deductible aff’d 884_f2d_1085 8th cir ross v commissioner tcmemo_1984_352 sign advertising business was capital_asset aff’d without published opinion 780_f2d_1028 9th cir mr fontayne’s testimony that the carpeting was gross and the damaged wall had mold suggests that replacing these items appreciably prolonged the useful_life of the office and added to its value likewise the new heating system new central vacuum and new tile in the bathroom are items having a useful_life of more than a year and add to the value of the home as a result petitioners are not entitled to deduct these expenses as direct expenses related to the business use of the home and must instead capitalize the costs petitioners claimed a direct utilities expense of dollar_figure which was the cost of the monthly home telephone expense under sec_262 the cost of basic local_telephone_service with respect to the first telephone line provided to a residence is a personal_expense and is not deductible we agree with respondent that none of this expense is allowable indirect expenses with respect to the indirect repairs and maintenance expense of dollar_figure petitioners offered no evidence petitioners did supply the court with a summary of the expenses that included the date of the repairs the company that performed the repairs and the amount of each repair expense the court however is unable to determine whether petitioners in fact incurred these expenses or how they may have related to any repair or maintenance of the home therefore petitioners are not entitled to a deduction for the claimed indirect repairs and maintenance_expenses petitioners claimed dollar_figure in insurance expenses as an indirect expense on form_8829 at trial petitioners reduced their claim to dollar_figure which reflected the removal of the claimed automobile insurance expenses the examiner agreed that the remaining insurance expenses were generally allowable but should be reduced for the period of petitioner’s full-time employment the home_office was no longer maintained at the convenience of vitesse once petitioner became a full-time_employee and thus the court agrees that expenses for the home_office were not allowable as of date petitioners claimed indirect utilities expenses of dollar_figure at trial petitioners reduced their claim to dollar_figure which reflected the removal of the claimed housekeeper expenses gardener expenses and homeowners_association fees respondent allowed dollar_figure which included electric gas sewer water and trash expenses from january through july the court agrees that petitioners may not deduct expenses related to the home_office for the period after petitioner became a full-time_employee petitioners claimed other expenses of dollar_figure this amount included expenses for a refrigerator water filters a central vacuum blinds and installation home inspection title fees and escrow charges petitioners conceded this item at trial accuracy-related_penalty taxpayers may be liable for a penalty on the portion of an underpayment_of_tax attributable to negligence or a substantial_understatement_of_income_tax sec_6662 and b and an understatement of income_tax is the excess of the amount of income_tax required to be shown on the return for the taxable_year over the amount of income_tax that is shown on the return reduced by it appears that these expenses total only dollar_figure however respondent allowed the amount and has not requested an increase in deficiency any rebate see sec_6662 an understatement is substantial if it exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure see sec_6662 the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the internal_revenue_code and the term disregard includes any careless reckless or intentional disregard sec_6662 negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 aff’d 925_f2d_348 9th cir 85_tc_934 negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the commissioner bears the burden of production with respect to the applicability of an accuracy-related_penalty determined in a notice_of_deficiency sec_7491 in order to meet that burden the commissioner need only make a prima facie case that imposition of the penalty is appropriate 116_tc_438 once that burden is met the taxpayer bears the burden of proving that the accuracy-related_penalty does not apply because of reasonable_cause substantial_authority or the like sec_6662 sec_6664 higbee v commissioner t c pincite respondent has met his burden of production for the accuracy-related_penalty on the basis of a substantial_understatement_of_income_tax because petitioners’ understatement of income_tax exceeds dollar_figure which is greater than of the tax required to be shown on the return it also appears petitioners were negligent in the preparation of their return acknowledging that they overstated the percentage of their home used for business and claimed business_expense deductions for personal expenses a taxpayer may avoid the application of an accuracy-related_penalty by proving he acted with reasonable_cause and in good_faith see sec_6664 see also higbee v commissioner t c pincite sec_1_6664-4 income_tax regs we analyze whether a taxpayer acted with reasonable_cause and in good_faith by examining the relevant facts and circumstances and most importantly the extent to which the taxpayer attempted to determine his proper tax_liability see neely v commissioner t c pincite stubblefield v commissioner tcmemo_1996_537 sec_1_6664-4 income_tax regs in order for the reasonable_cause exception to apply the taxpayer must prove that he exercised ordinary business care and prudence as to the disputed items 115_tc_43 aff’d 299_f3d_221 3d cir although petitioner claimed a dollar_figure expense for tax preparation fees and respondent allowed the deduction all of the tax_return documents in the record state that they were self-prepared petitioners made no statement about their preparer if any and what attempts they made to determine their proper tax_liability as a result we conclude that petitioners are liable for the accuracy- related penalty we have considered all of petitioners’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
